Citation Nr: 0528240	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(also claimed as sciatica).

2.  Entitlement to an initial compensable evaluation for 
traumatic hematuria.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee injury, postoperative.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1991 to October 
1992.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran testified in support of these claims at a video 
conference hearing held before the Board in July 2005.  
During this hearing, he and his representative raised claims 
for service connection for a right knee disorder secondary to 
the veteran's service-connected left knee disorder and a 
genitourinary disorder affecting the veteran's groin, 
testicles, urinary tract and bladder.  The Board refers this 
matter to the RO for appropriate action. 

For reasons set forth below, the Board remands all three 
claims to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

The veteran claims that he is entitled to service connection 
for a low back disorder, a higher initial evaluation for 
traumatic hematuria, and an evaluation in excess of 
10 percent for residuals of a left knee injury.  Additional 
action is necessary before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the veteran adequate 
assistance with regard to his claims of entitlement to an 
initial compensable evaluation for traumatic hematuria and 
entitlement to an evaluation in excess of 10 percent for a 
left knee injury, postoperative.  Accordingly, any decision 
to proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

First, there is relevant evidence that is outstanding and 
needs to be secured in support of these claims.  During the 
veteran's July 2005 hearing, the veteran testified that he 
received treatment from Dr. Jacko, an orthopedic surgeon on 
Greenville Avenue in Dallas, Texas, from March 2005 to May 
2005, and was scheduled to undergo magnetic resonance imaging 
(MRI) of his knees and to see Dr. Jacko after the MRI for 
another evaluation.  Tr. at 4-7 (July13, 2005).  The veteran 
also testified that he last sought treatment for his knees at 
the VA Medical Center in Dallas, Texas, in May 2004, and 
passed a kidney stone there two weeks prior to the hearing.  
Tr. at 5-7, 20.  With regard to his service-connected 
hematuria, the veteran indicated that, after discharge, he 
received treatment for that disability at the VA Medical 
Center on Wilshire Boulevard in Los Angeles, California.  Tr. 
at 23-24.  

In addition, during VA joints and genitourinary examinations 
conducted in May 2003 and March 2004, the veteran reported 
post-service treatment for his service-connected knee and 
kidney disabilities.  Identified health care providers 
include: an orthopedist on Wilshire Boulevard in Los Angeles 
(date unknown); a physical therapist in the same area (date 
unknown); the Martin Luther King Hospital in Los Angeles 
(1993); the emergency room at the VA Medical Center in 
Dallas, Texas (August 2002); a doctor in Dallas, Texas, who 
recommended a left kneecap replacement (1997); Health 
Southwest in Dallas, Texas (1998); a private doctor in 
Lancaster, Texas (1999); and a physical therapist recommended 
by this doctor (date unknown).  

Records from these providers are not in the claims file.  
Inasmuch as they are pertinent to the claims of entitlement 
to an initial compensable evaluation for traumatic hematuria 
and entitlement to an evaluation in excess of 10 percent for 
a left knee injury, postoperative, an attempt should be made 
to secure them on remand.  First, however, AMC should contact 
the veteran and ask him to identify in writing and with more 
specificity all sources of any pertinent outstanding 
treatment records, including their names, addresses, and 
dates of treatment. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  A 
medical examination or medical opinion is deemed necessary if 
the following criteria are met: (1) The record does not 
include sufficient competent medical evidence to decide the 
claim; (2) The record includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and 
(4) The record indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease or another service-connected disability.  

In this case, examinations of the veteran's service-connected 
kidney and left knee disabilities are necessary.  The RO 
afforded the veteran VA joints and genitourinary examinations 
in May 2003 and March 2004, but since then, the veteran has 
asserted on numerous occasions that his left knee disability 
has worsened in severity.  Moreover, the report of the VA 
genitourinary examination is inadequate to evaluate the 
veteran's service-connected kidney disability.  The veteran 
alleges that his hematuria is only one symptom of a complex 
genitourinary disability that developed as a result of an in-
service kick to his groin and that the RO mischaracterized 
such disability to include this one symptom only.  Treatment 
records in the claims file confirm that since the veteran 
experienced that kick, he has reported symptoms in the groin, 
testicles, urinary tract, kidney and/or bladder.  However, no 
medical provider has conducted a thorough review of all of 
these records and offered an opinion addressing the etiology, 
nature and severity of all symptoms due to the in-service 
kick.  The individual who prepared the report of the VA 
genitourinary examination was a physician's assistant, who, 
by his own admission, was unable to offer guidance on this 
matter.  As the record stands, the Board is unable to 
determine the severity of the veteran's service-connected 
kidney and left knee disabilities.    

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to do the following: 

Provide the complete names, addresses and 
dates of treatment of all health care 
providers, VA and non-VA, who have 
evaluated his low back, left knee and 
genitourinary complaints since service 
and whose records are not already in the 
claims file.  AMC should specifically 
seek information regarding the veteran's 
alleged treatment by the previously noted 
health care providers, including: Dr. 
Jacko, the orthopedic surgeon on 
Greenville Avenue in Dallas, Texas, who 
treated the veteran from March 2005 to 
May 2005; the facility where the veteran 
was scheduled to undergo a MRI after July 
2005; the VA Medical Center in Dallas, 
Texas, where the veteran underwent a knee 
evaluation in May 2004 and passed a 
kidney stone in 2005; the VA Medical 
Center on Wilshire Boulevard in Los 
Angeles, California; the orthopedist on 
Wilshire Boulevard in Los Angeles; the 
physical therapist in the same area; the 
Martin Luther King Hospital in Los 
Angeles in 1993; the emergency room at 
the VA Medical Center in Dallas, Texas, 
in August 2002; the doctor in Dallas, 
Texas, who recommended a left kneecap 
replacement in 1997; Health Southwest in 
Dallas, Texas, in 1998; the private 
doctor in Lancaster, Texas, in 1999; and 
the physical therapist recommended by 
this doctor.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  

3.  AMC should afford the veteran a VA 
examination of his left knee.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests, including x-rays, are performed, 
the examiner should:

a) diagnose any left knee disorder 
shown to exist, including, if 
appropriate, arthritis (confirmed by 
x-ray findings);

b) identify the nature and severity 
of all manifestations of the 
veteran's left knee disability, 
including the degrees of lost active 
and passive flexion and extension; 

c) specifically indicate whether the 
veteran has recurrent subluxation, 
lateral instability and/or ankylosis 
of the left knee; 

d) characterize any recurrent 
subluxation or lateral instability 
shown to exist as slight, moderate 
or severe and any ankylosis shown to 
exist as favorable or unfavorable; 

e) note whether the veteran uses an 
ambulation aid, which might be 
indicative of left knee instability; 

f) consider whether the veteran's 
left knee disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
(expressed in degrees of additional 
motion limitation) beyond that which 
is observed clinically; 

g) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

h) identify any evidence of 
neuropathy or other nerve 
involvement due to the left knee 
disability, to include reflex 
changes; 

i) describe the impact of the 
veteran's left knee disability on 
the veteran's daily activities and 
employability; and 

j) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should afford the veteran a VA 
examination by a physician specializing 
in genitourinary disabilities.  AMC 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests, including of the blood, 
are performed, the examiner should:

a) note all objective medical 
findings due to the veteran's in-
service kick to the groin, including 
hematuria;

b) diagnose any genitourinary 
disability manifested, in part, by 
hematuria, shown to exist;

c) identify the nature and severity 
of all manifestations of such 
disability; 

d) specifically indicate whether the 
disability involves painful 
hematuria, renal and/or voiding 
dysfunction, urinary tract 
infections and/or kidney stone 
formation, and if so, describe the 
extent of such involvement; 

e) describe the impact of the 
veteran's genitourinary disability 
on the veteran's daily activities 
and employability; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should then readjudicate the 
veteran's claims of entitlement to an 
initial compensable evaluation for 
traumatic hematuria and entitlement to an 
evaluation in excess of 10 percent for a 
left knee injury, postoperative, based on 
a consideration of all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


